DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0006353 (Bosley, JR et al., hereinafter Bosley) in view of US 2002/0147382 (Neisz et al., hereinafter Neisz).
In regards to claim 1, Bosley discloses a support sling (title; abstract). Bosley discloses two embodiments in figures 5 and 9 and in paragraphs 36 and 43 of a pelvic implant (50) with the following components:
a support member (52, 91) implantable within a pelvic region;

a second strap (54 or 93) extending from the support member and disposed distal of the first strap;
a shoulder extending from the support member and disposed proximal to the first strap (95-transition segment; note that there is nothing in the claim that gives limitations about the shoulder);  
a first sleeve (59 – sleeve on 53; paragraph 36 ) releasably disposed over at least a portion of the strap, the sleeve having a length greater than the length of the strap (figure 5; sleeve is longer than straps); and
a second sleeve (59 – sleeve on 54; paragraph 36) releasably disposed over at least a portion of the second strap.  
Figures 14 and 15 and paragraphs 49-50 show that the support member is implanted within the pelvic region and that the straps are used to secure within the pelvic tissue the support member within the pelvic region. The embodiment of figure 5 does not show the shoulder while the embodiment of figure 9 does not show the sheath. Bosley does state in paragraph 36 that the sheath is used to ensure sterility of the sling and facilitate travel of the sling through the body of the patient. Thus it would be obvious to one of ordinary skill in the art before the claimed invention was made to modify the embodiment of figure 9 to include the sleeve of figure 5 in order to ensure sterility of the sling and facilitate travel of the sling through the body of the patient.  However, Bosley does not state that a dilator is coupled to a distal end portion of the sleeve.
In a related area, Neisz disclose surgical articles and method used in sling procedures (title; abstract). Of particular note is figure 34 which illustrates an implant (46a) that has a sleeve (paragraph 208 – implant assembly includes a sheath) having a distal portion coupled to a dilator (54).  Paragraph 136 of Neisz states that the dilator is used to dilate a needle track to ease sling introduction and positioning in a patient. 
Thus it would have been obvious to one of ordinary skill in the art before the claimed invention was made modify the device of Bosley by coupling a dilator to a distal end portion of a sleeve as taught by Neisz to ease sling introduction and positioning in a patient. 
In regards to claim 2, Bosley and Neisz disclose the limitations of claim 1. Although the drawings of Bosley are not disclosed as being drawn to scale, it can be seen in figure 5 that the length of the sleeve (59) is greater than the length of the strap (54). Bosley and Neisz do not state that the length of the sleeve is at least twice as long as the length of the strap. Applicant has not disclosed the criticality of having the length of the sleeve be twice as long as the length of the strap. 
At the time the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the length of the sleeve twice as long as the length of the strap because Applicant has not disclosed how the claimed length provides and advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Bosley and Neisz’s sleeve length, and Applicant’s invention, to  perform equally well with either sleeve length because both lengths are greater than the length of the strap and would perform the same function of allowing for easier positioning of an implant in pelvic tissue. 
Therefore, it would be an obvious matter of design choice to modify the device of Bosley and Neisz to obtain the invention specified in claim 2 because such a modification would have been a mere design consideration which fails to patentably distinguish over the prior art of Bosley and Neisz.
In regards to claim 3, Bosley and Neisz disclose the limitations of claim 1. The design of Bosley in particular makes the sling resistant to pullout due to serrations on the straps (paragraph 34) which would make the strap unable to extend to a vaginal incision once placed in a chosen pelvic location where the vaginal incision and chosen location is beyond the length of the strap.  Figure 5 also shows that the sleeve (59) is long enough so that the sleeve covers the strap which makes the sleeve sufficiently long so that the sleeve can extend (sleeve can be pulled off) from the strap after being positioned at the tissue securement location to the vaginal incision (paragraphs 36 and 67). 

In regards to claims 4, 6, and 7, Bosley and Neisz disclose the limitations of claim 1. In addition, Bosley shows in figure 5 that the support member rests in the interior of the sleeve, which makes the sleeve have the claimed first and second portions/walls. Figures 5, 9, and 10 further show the presence of a suture (fig 5, element 57 and figs 9 and 10, element 97) that is disposed partially within the interior of the sleeve (suture has to go through strap, which is inside the sleeve) and forms two strands of suture within the interior of the sleeve where the two strands are separated by a distance defined separator portion of the sleeve (see interpretation of figure below). It can also be seen in figure 5 that the strap is secured to the sleeve with a suture.

    PNG
    media_image1.png
    518
    898
    media_image1.png
    Greyscale


In regards to claims 8-10, Bosley and Neisz disclose the limitations of claim 1. In addition, because the device is a pelvic sling and that portions are arbitrary demarcations, the support member can be divided into first and second portions where the first portion is configured to support a bladder neck and the second portion that is configured to partially wrap around a vaginal cuff (note that the support is flexible, which allows the claim limitation to be met) or support a uterus based on the pelvic surgical procedure being performed on a patient. Note that the claims themselves do not specify how the support is performed.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0006353 (Bosley, JR et al.) in view of US 2002/0147382 (Neisz et al.)  as applied to claim 1 above, and further in view of US 2006/0122457 (Kovac et al., hereinafter Kovac).
In regards to claim 5, Bosley and Neisz disclose the limitations of claim 1. However, they do not state that the support member and strap are made of different materials. In a related area, Kovac discloses a method of using vaginal support device (title and abstract). Of note is paragraphs 40-45 which state that the support portion is made of a synthetic or biological material and its strap is formed of plastic material (paragraph 46). Paragraphs 43-45 in particular states that a wide variety of materials that can be used in the manufacture of the device. Applicant has not given any reason as to the criticality of using two different materials for the strap and the support member. Thus it would have been obvious to one or ordinary skill in the art at the time the invention was made to modify the device of Bosley and Neisz to use two different materials for the strap and the support portion as taught by Kovac in order meet the specific needs of patients.

Response to Arguments
Applicant's arguments filed 3/18/20201 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the claim as amended does not show the second sleeve. Examiner disagrees. As noted in the rejection above, Bosley clearly shows the presence of a second sleeve.

Allowable Subject Matter
Claims 11-14 and 16-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 11, the prior art of record does not teach or suggest a device, as claimed by Applicant, with a combination that includes a shoulder that extends from the support member that is disposed proximal to the first strap and is configured to be secured to be secured to bodily tissue.
Claims 12, 13, 16-17, and 21 are dependent on allowed matter from claims 11 and would be allowable.

In regards to claim 18, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the step of cutting a first portion of a suture that couples the strap to the sleeve.
Claims 19-20 are dependent on allowable matter from claim 18 and are thus allowable

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791